DETAILED ACTION

This office action is a response to the amendment filed on 3/9/2021. Claims 1-18 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 3/9/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for forwarding a data packet of a first service form a first network device to a second network device in a period which is determined according to a delay allowed by a device which forwards the data packet of the first service. A data packet of a second service is forwarded to the second network device if the forwarded data packet of the first service reaches a threshold, where the first service is a low latency service and the second service is a non-low latency service. The method enables transmitting a service in a manner to meet specific transmission delay requirements of low latency services. 
Prior art reference Albuquerque discloses a method for scheduling communication across a plurality of links through a link scheduler. Highest priority packets are scheduled to be communicated on a path to a second node; and after the time allocated to the high priority packets is filled, remaining flows 
Prior art reference Sarca discloses a method for handling packets at a queuing point where packets of different service priorities are merged into different queues. A scheduler selects the next packet to be transmitted on a link such that the delay and loss requirements are met for each service.
Prior art reference Kakadia discloses a method of scheduling packet transmissions where network elements may take into account the timing budgets and slack times afforded to the different priority levels of the packets. Although Kakadia discloses that latency associated with each router is considered for the flow, prior art on record does not disclose the features of determining a period based on the first and second delay values as well as the hop count of the path, where the first delay is a transmission delay associated with transmission of the first service from an ingress to egress node, and the second delay is a delay associated with a physical link on a path.
Claims 1, 7 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of the period is determined based on a first delay, a second delay, and a hop count wherein the first delay is a transmission delay value allowed during transmission of the first service from an ingress node to an egress node, the second delay is a transmission delay value generated by a physical link on a path, the hop count in a hop count of the path, and the path is used to send the data packet of the first service; in combination with all other limitations in the claims as defined by the Applicant.
Claim 13 and its dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the features of sending a data packet of a second service to the second network device after a data volume of the first service sent in the period T1 reaches a threshold, wherein the second service in a non-low-latency service, and the threshold is less than or equal to the product of a maximum transmission rate of the first service and the period T1; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414